Citation Nr: 1223584	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease and anal fissures.

2.  Entitlement to an initial rating higher than 10 percent for left knee osteoarthritis with chondromalacia patella and infrapatellar tendon septic necrosis.  

3.  Entitlement to an initial rating higher than 10 percent for scar of the left knee.  

4.  Entitlement to service connection for right thyroid nodule.

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1987 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)) 

In March 2012, the Veteran failed to appear for a hearing before the Board.  In he absence of a timely request for postponement, the request for the hearing is deemed withdrawn. 

In July 2008 in the notice of disagreement, the Veteran disagreed with the initial rating for degenerative disc disease of the cervical spine.  As the RO has not issued a statement of the case addressing, the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

The claim of service connection for a right thyroid nodule and the claim for increase for a disability of the cervical spine are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, gastroesophageal reflux disease has been manifested by persistent epigastric distress and pyrosis without evidence of substernal or arm or shoulder pain.  








2.  Left knee osteoarthritis with chondromalacia patella and infrapatellar tendon septic necrosis is manifested by flexion to 90 degrees or greater with pain and extension to 0 degrees without recurrent subluxation or ligament instability; and the partial meniscectomy more nearly approximates symptomatic removal of the cartilage.  

3.  The left knee scar is a deep scar associated with the underlying soft tissue and painful on examination.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7346 (2011).

2.  The criterion for a rating higher than 10 percent for left knee osteoarthritis with chondromalacia patella and infrapatellar tendon septic necrosis has not been met; the criterion for a separate rating of 10 percent for the partial meniscectomy has been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5259 (2010). 

4.  The criteria for a rating higher than 10 percent for a left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5l07(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (prior to October 23, 2008).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection by letter, dated in June 2007.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement to the RO's rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable for the claims for initial ratings, following the initial grants of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and the Veteran submitted private treatment records.  The Veteran has not identified any additionally available evidence, such as VA treatment, for consideration. 

VA has conducted the necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA general examination in July 2007 and VA joint, scar, and esophageal examinations in September 2011.  As the reports of the VA examination were based on consideration of the prior medical history and described the disabilities in sufficient detail so that the Board's review of the claims is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  



Also, the Veteran has not contended and the record does not show a material change in the disabilities since the September 2011 examination to warrant a reexamination under 38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 



Rating Gastroesophageal Reflux and Anal Fissures

Facts

While in service, in June 2006, the Veteran sought treatment for abdominal pain and rectal bleeding.  A sigmoidoscopy showed an anal fissure.  

In May 2007 the Veteran sought treatment for heartburn.  There was no dysphagia and no regurgitation.  The heartburn was not accompanied by pain and there was no pain on swallowing.  Medication was prescribed.  

On VA examination in July 2007, the Veteran complained of daily heartburn.  On examination the examiner, there were no abdominal masses or tenderness.  There was no evidence of an anal fissure.  

In October 2007, private medical records show that Veteran complained of acid reflux.       

In September 2011 on VA examination, the Veteran complained of heartburn daily.  The Veteran stated that the acid reflux affected his ability to work because it disturbed his sleep and that affected his mental alertness during the day.  

Analysis

As there is no specific Diagnostic Code for gastroesophageal reflux disease, gastroesophageal reflux disease is rated by analogy to a hiatal hernia under Diagnostic Code 7346. 







Under Diagnostic Code 7346, the criteria for a 10 percent are two or more of the symptoms for a 30 percent rating of less severity.  The criteria for a 30 percent rating are persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

Throughout the appeal period, the Veteran has described persistently recurrent epigastric distress with heartburn.  As the symptoms more nearly approximate at least two of the symptoms for a 30 percent rating, namely, persistently recurring epigastric distress and heartburn, the criteria for a 10 percent, applying 38 C.F.R. § 4.47, have been met. 

The evidence of record does support a finding that the criteria for 30 percent rating have been met in the absence of evidence of dysphagia and regurgitation  accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

There is no other potentially applicable Diagnostic Code.  And there is no evidence of impairment to separately rate anal fissures. 

As the 10 percent rating is warranted throughout the appeal period, a staged rating is not warranted.  See Hart, supra.

Rating for Left Knee Osteoarthritis with Chondromalacia Patella and Infrapatellar Tendon Septic Necrosis

Excluding the scar, which is separately rated, the left knee disability is rated 10 percent under Diagnostic Code 5010.  Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative changes established by X-ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved. 


Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees.38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

Other potentially applicable Diagnostic Codes are Diagnostic Codes 5257 and 5259.  

Under Diagnostic Code 5257, the criterion for 10 percent rating is slight recurrent subluxation or lateral instability.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.  The criterion for a 30 percent rating is severe recurrent subluxation or lateral instability.

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  




With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Facts 

The service records show that the Veteran injured his left knee when he fell in a training exercise.  Although the wound was cleaned, the Veteran developed an infection and as the infection progressed the Veteran underwent serial debridement.  The injury also involved the lateral infrapatellar tendon.  A MRI showed an infection of the left patellar tendon and the middle third of the tendon was removed, because of necrosis.  

In April 1999, a MRI showed degenerative joint disease and patellar disease.  In May 2004, a MRI showed a tear of the medial meniscus and a tear of the lateral meniscus.  In June 2004, the Veteran had a partial meniscectomy.    

In July 2007 on VA examination, the Veteran complained of daily knee pain. and that standing or walking longer than 10 to 15 minutes resulted in pain, while pain was immediate with running.  The knee pain was better with nonweightbearing activity.  After receiving three injections in 2007 which relieved the pain, he had no other treatment.  On examination, the VA examiner noted no effusion, redness, or swelling.  Muscle strength was symmetrical and normal.  There was mild crepitus with flexion and extension.  The left knee was stable.  


The left knee range of motion was 0 to 118 degrees without observed manifestations of pain and without additional limitation after repetitive motion.  

In September 2011 on VA examination, the assessment was left knee arthralgia, a history of an arthroscopy, and septic necrosis.  The Veteran stated that he his knee locked once to twice a day and that he had occasionally swell once to twice a week with heavy activity.  The Veteran also described flare-ups after prolonged walking or increased activity.  

Left knee flexion was to 105 degrees with painful motion beginning at 50 degrees.  Extension was to 0 degrees.  With repetitive motion three times, flexion was to 90 degrees and extension remained at 0 degrees.  The examiner found the Veteran did have additional limitation of motion following repetitive use.  The examiner assessed functional loss as less movement than normal, weakened movement, excess fatigability, pain on movement, interference with sitting, standing, and weight-bearing, and an antalgic gait.  

There was no evidence of left knee ligament instability or patellar subluxation or dislocation.  As for the residuals of a meniscectomy, the Veteran complained of knee joint locking and effusion, but the examiner found no residual signs or symptoms of the meniscectomy.  The VA examiner noted the left knee disability impacted the Veteran's employment as in that it limited him to sedentary employment that did not require extensive walking.  

Analysis

On VA examinations in July 2007 and in September 2011, left knee flexion was to 118 degrees or 105 degrees, reduced to 90 degrees with repetitive motion and pain at 50 degrees, which does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  


While the Veteran did experience pain at 50 degrees, the pain did not rise to the level of flexion limited to 45 degrees.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

On VA examinations in July 2007 and in September 2011, left knee extension was to 0 degrees, which does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

Whereas here limitation of flexion or extension of the left knee is noncompensable under the Diagnostic Codes for limitation of flexion and for extension, the RO assigned 10 percent rating on the basis of satisfactory evidence of painful motion under Diagnostic Code 5003.  

The 10 percent rating is the minimum rating for a knee disability and the minimum rating provision of 38 C.F.R. § 4.59 cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).

As for other applicable Diagnostic Codes, under Diagnostic Code 5257, the criterion for 10 percent rating is slight recurrent subluxation or lateral instability. On VA examination in July 2007, the left knee was stable.  On VA examination in September 201, there was no evidence of left knee ligament instability or patellar subluxation or dislocation.  

In the absence of evidence of any recurrent subluxation or instability, the findings do not more nearly approximate or equate to slight recurrent subluxation or lateral instability, the criterion for a separate rating under Diagnostic Code 5257. 



As for the other applicable Diagnostic Code, Diagnostic Code 5259, pertaining to removal of semilunar cartilage, in May 2004, a MRI showed a tear of the medial meniscus and a tear of the lateral meniscus.  In June 2004, the Veteran had a partial meniscectomy.  A semilunar cartilage is one of the menisci of the knee joint.  See Stedman's Medical Dictionary, 296 (27th ed., 2000).   

In July 2007 on VA examination, there was mild crepitus with flexion and extension.  In September 2011 on VA examination, the Veteran complained of knee joint locking and effusion, but the examiner found no residual signs or symptoms of the meniscectomy.  But the VA examiner assessed functional loss to include less weakened movement, excess fatigability, and an antalgic gait.  The VA examiner noted that the left knee disability impacted the Veteran's employment as it limited the Veteran to sedentary employment that did not require extensive walking.   

Although the Veteran has painful motion with range of motion, which is generally associated with arthritis or degenerative joint disease, and although the painful motion is not compensable for either limitation of flexion or limitation of extension, a 10 percent has been assigned under Diagnostic Code 5003.  

And if painful motion associated with arthritis or degenerative joint disease alone was the only knee pathology, no further analysis would be required.  The record however does show that Veteran had a partial meniscectomy for tears in the medial and lateral menisci.  And the Veteran described symptoms of locking and joint effusion with heavy activity on VA examination in September 2011.  While the VA examiner did not find residual signs or symptoms of the meniscectomy, the VA examiner did assessed functional loss to include weakened movement, excess fatigability, and an antalgic gait, which is not completely attributable to painful motion.  






As for the additional knee pathology, namely, partial meniscectomy along with the Veteran's description of locking and joint effusion with heavy activity, consistent with a meniscal injury, which is competent and credible evidence, and the VA's examiner's assessment of functional loss to include weakened movement, excess fatigability, and an antalgic gait, which is not completely attributable to painful motion, the Board finds that the overall disability picture more nearly approximates a symptomatic meniscectomy or removal of a semilunar cartilage under Diagnostic Code 5259, which is the maximum schedular rating under Diagnostic Code 5259.  And a separate 10 percent rating is assigned throughout the period of the appeal. 

In summary, the preponderance of the evidence is against an initial rating higher than 10 percent for left knee osteoarthritis with chondromalacia patella and infrapatellar tendon septic necrosis.  The evidence does support an initial, separate rating of 10 percent for a partial left knee meniscectomy.

Left Knee Scar 

The criteria for rating scars were amended effective October 23, 2008, and apply to all claims received by VA on or after October 23, 2008.  As the Veteran's claim was received in May 2007, the criteria prior to October 23, 2008, apply. 

The scar on the left knee is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent rating is warranted for scars that are superficial and painful on examination.  A superficial scar is not one associated with underlying soft tissue damage. 

In December 2006, private medical records document a tender scar to palpation.  

In July 2007 on VA examination, the scar was seven inches long by one-quarter inch wide and in a "Z" shape.  It was located on the antereoinferior aspect of the knee.  It was tender to palpitation, such that the Veteran winced when pressure was applied to the center of the scar.  


In July 2008, the Veteran stated that his scar limited his motion and that he had work restrictions.  

In September 2011 on VA examination, the scar was described a painful as the scar was pulled on with bending of the knee.  The examiner found the scar to be both painful and unstable.  The scar measured 18 cm.  

Analysis

The scar is already rated 10 percent as a painful scar under Diagnostic Code 7804, which is the maximum rating under Diagnostic Coder 7804.  

The Board will consider based on facts found whether the left knee scar may be separately rated under either Diagnostic Code 7801, 7802, 7803, or 7805. 

As the scar does not involve the head, face or neck, the criteria for rating a scar on the basis of disfigurement under Diagnostic Code 7800 do not apply. 

In his substantive appeal, the Veteran stated that his physician told him that the scar tissue had to be removed because it caused limited motion. 

Under Diagnostic Code 7801, for a scar other than head, face, or neck, the criteria for a 10 percent rating are a deep scar or a scar that causes limitation of motion and covers an area exceeding 6 square inches or 39 square cm.  A deep scar is one associated with the underlying soft tissue damage.  As shown on VA examination in July 2007, the scar, measured 7 inches by 1/4 inches, which does not cover an area of exceeding 6 square inches.  On VA examination in September 2011, the scar measure 18 cm. which does not cover and area exceeding 39 square cm.   






Under Diagnostic Code 7802, for a scar other than head, face, or neck, the criteria for a 10 percent rating are superficial scar, which does not cause limitation of motion, which covers an area of 144 square inches or 929 square cm.  As shown on VA examination in July 2007, the scar, measured 7 inches by 1/4 inches, which does cover an area of 114 square inches.  On VA examination in September 2011, the scar measure 18 cm. which does not cover an area of 929 square cm.  Moreover, the scar is not a superficial scar, but a deep scar associated with underlying tissue damage as the scar was pulled on bending of the knee. 

Under Diagnostic Code 7803, the criteria for a 10 percent rating is an unstable and superficial scar.  While scar was described as unstable, the scar is not a superficial scar, but a deep scar associated with underlying tissue damage as the scar was pulled on bending of the knee, and the criteria of Diagnostic Code 7803 do not apply. 

Under Diagnostic Code 7805, a scar may be rated on limitation of function.  As discussed, the left knee is already separately rated for painful motion and for a symptomatic meniscectomy.  A separate rating for painful motion under Diagnostic Code 7805 would be pyramiding, which is not permissible under 38 C.F.R. § 4.14, as pain is encompassed in the ratings under Diagnostic Codes 5003 and 5259.  

As the criteria for a rating higher 10 percent rating for the left knee scar under the applicable Diagnostic Codes have not been demonstrated throughout the appeal period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  Therefore consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

Consequently, referral for extraschedular consideration for the service-connected left knee disabilities is not required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record as the RO has not yet implemented the increases granted by the Board, which affect the Veteran's combined rating, which is nearing a 100 percent schedular rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

      (The Order follows on the next page.). 


ORDER

An initial rating of 10 percent for gastroesophageal reflux disease is granted, subject to the law and regulations, governing the award of monetary benefits.

An initial rating higher than 10 percent for left knee osteoarthritis with chondromalacia patella and infrapatellar tendon septic necrosis is denied. 

An initial, separate 10 percent rating for the left knee partial meniscectomy is granted, subject to the law and regulations, governing the award of monetary benefits. 

An initial rating higher than 10 percent for a left knee scar is denied. 


REMAND

In the rating decision in February 2008, the RO granted service connection for degenerative disc disease of the cervical spine with bilateral trapezius muscle spasm and assigned an initial rating of 10 percent disabling.  In July 2008 in the Notice of Disagreement, the Veteran referred to additional private medical record, relating to the cervical spine, which the Board construes as the Veteran's intent to appeal the 10 percent rating.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

On the claim of service connection for a right thyroid nodule, in the substantive appeal, the Veteran referred to private medical records to support his claim.  As the Veteran has identified records pertinent to the claim, further development under the duty to assist is needed.  Also, the Board finds that the evidence of record is insufficient to decide the claim and a VA examination is needed. 



Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a statement of the case on the claim for an initial disability rating higher than 10 percent for disability cervical spine, and notice that in order to perfect an appeal of the claim to the Board, the Veteran still must timely file a substantive appeal, following the issuance of the statement of the case.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Dr. Gupta since March 2008. 

3.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran as a current thyroid disorder, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current thyroid disorder is related to the thyroid nodule found while the Veteran was on active duty, which was subsequently determined to be benign by biopsy in December 2007.





If, however after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are other potential causes, if so, identify the other causes, and that the thyroid nodule in service is not more likely than any other to cause the Veteran's current thyroid disorder and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.  

4.  After the requested development is completed, adjudicate the claim of service connection for right thyroid nodule.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


